Citation Nr: 1726587	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-41 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure and as secondary to service-connected status post cholecystectomy.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected status post cholecystectomy and service-connected dermatitis.

3. Entitlement to service connection for a heart condition to include as due to herbicide exposure and as secondary to service-connected status post cholecystectomy and service-connected dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for bilateral hearing loss, tinnitus, diabetes mellitus, hypertension, and a heart condition.  A notice of disagreement (NOD) was received in June 2009, a statement of the case (SOC) was issued in August 2010, and a substantive appeal was timely received in September 2010.  The case was subsequently transferred to the RO in Manila, the Republic of the Philippines.  In October 2015, the RO in Manilla, the Republic of the Philippines granted service connection for bilateral hearing loss and tinnitus.  As this decision granted the full benefit sought by the Veteran, the Board does not have jurisdiction over those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  Thus, the only issues remaining for appellate consideration are the ones listed on the title page. 

The record before the Board consists solely of electronic records within the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for diabetes mellitus, hypertension, and a heart condition.

In the present case, the Veteran contends that he was exposed to herbicides during his service on the USS Hornet (CV-12), USS Coral Sea (CVA 43), and the USS Nimitz (CVAN 68) while in the Gulf of Tonkin off the coast of Vietnam.  The Veteran contends that it was common practice for the carriers that were on Yankee Station to allow 10 percent of their crew to go on leave, and because he was from the Philippines, he would catch a flight to Da Nang, and then get a ride to Clark Air Force Base.  As such, the Veteran claims that he had boots on the ground four times going on leave and four times coming back.  The Veteran also claims to have been exposed to herbicides from the pollutants brought on the ship by pilots and marines while they were flown from the war zone in Vietnam to the carriers.  As a steward and mess specialist, the Veteran claims that he fed these soldiers, cleaned their rooms, and took their soiled clothes to the laundry.  

Generally speaking, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A)(West 2014).  Service offshore of the Republic of Vietnam is inconsistent with the definition of service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2016); VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604 (1997).  A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. §3.307(a)(6)(iii)(2016); VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604 (1997).  Service in deep-water naval vessels offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam, is not included as service in the Republic of Vietnam for purposes of presumptive service connection for diseases related to herbicide exposure. 66 Fed. Reg. 23166 (2001); 38 U.S.C. §1116(a)(1)(A)(West 2014); 38 C.F.R. § 3.307(a)(6)(iii)(2016); Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008).  For claims based on service in the Republic of Vietnam, the presumptive provisions require visitation in Vietnam pursuant to 38 C.F.R. § 3.307(a) (2016), or service in the inland waterways of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997); Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008).

What constitutes inland waterways is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M21 (Manual) for interpretive guidance.  The manual maintained that inland waterways included rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  The Manual clearly stated that service aboard a ship that merely anchored in an open deep-water harbor along the Vietnam coast did not constitute inland waterway service to establish presumptive exposure to herbicide agents.  Any such anchorage was considered to be in "blue water" which did not provide for a presumption of herbicide exposure.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. Pt. ii, ch. 2, § C.10.k.

The Gulf of Tonkin does not qualify as an inland waterway, as it is a large, open body of ocean water, and herbicides were not sprayed over offshore waters.  Further, VA maintains a list of ships that served on the inland waterways of Vietnam, and neither the USS Hornet (CV-12) nor the USS Coral Sea (CVA 43) are listed as ships which:  operated primarily or exclusively on Vietnam's inland waterways; operated temporarily on Vietnam's inland waterways; docked to shore or pier in Vietnam; operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; or which operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Thus, while the USS Hornet (CV-12) operated in the Gulf of Tonkin during the Veteran's time aboard, it did not enter the inland waterways of the Republic of Vietnam or docked to shore.  Further, according to the Veteran's personnel records, he served on the USS Nimitz (CVA 12) from January 1976 to August 1979, which is outside the time frame of January 1962 to May 1975 that the United States was involved in military operations in Vietnam.  38 C.F.R. § 3.307(a)(6).  Personnel records also do not show service aboard the USS Coral Sea (CVA 43).  

The file reflects that the RO did research on whether or not the USS Hornet and USS Nimitz had service members who served in Vietnam.  In July 2008, the RO received a response that the NPRC was unable to determine whether or not this Veteran served in the Republic of Vietnam.  The Veteran served aboard the USS Hornet (CVS 12) which was in the official waters of the Republic of Vietnam on various dates from October 1965 to April 1969.  However, the NPRC found that the record provided no conclusive proof of in-country service.  Additionally, in April 2010, the RO asked the Veteran to provide his specific dates of travel for leave, but the Veteran did not provide a response.  Given all of the foregoing, the Board finds that the record does not reflect that any additional development must be undertaken regarding the Veteran's claim that he was exposed to herbicides in Vietnam.

The record, however, otherwise shows that service treatment records reveal a blood sugar reading of 128 in March 1964.  In February 1973, the Veteran's service treatment records contain a notation indicating cardiac enlargement.  In May 1977, his glucose level was noted to be 165.  In September 1977, the Veteran sought medical attention for epigastric pain and a blood pressure reading of 176/92 was recorded in his file.

The Veteran's post-service treatment records show a diagnosis for coronary artery disease in May 1999.  In October 2003, the Veteran was diagnosed with hypertension.  The Veteran's medical records also indicate a diagnosis for diabetes mellitus in October 2004.  The Veteran's record shows that he has been provided with treatment for these conditions in the years following the initial diagnoses.

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumption disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between the current disability and service so as to require a medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. At 83.

In this case, there is evidence of diagnoses for the Veteran's claimed disabilities, as well as in-service events that could be an indication that the current disabilities may be associated with service.  However, the Board finds that there is insufficient evidence of record to decide the claim.  Accordingly, a remand is required for examinations in order to assess the precise nature and etiology of the Veteran's disorders of diabetes mellitus, hypertension, and heart condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Veteran has raised the theory that his diagnosed diabetes mellitus, hypertension, and heart condition are secondary to his service-connected disability of status post cholecystectomy.  The Veteran also alleges that his hypertension and heart condition disorders are secondary to his service-connected dermatitis condition.  

VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  There may be multiple theories or means of establishing entitlement to a benefit for a disability, and if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Accordingly, VA "must investigate the reasonably apparent and potential causes of [a claimant's] condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filings." DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed diabetes mellitus disorder.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from diabetes mellitus that manifested during, or as a result of, military service? 

The examiner should specifically consider the glucose readings of 128 in March 1964 and 165 from May 1977 from the Veteran's service treatment records in making this determination.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from diabetes mellitus that was caused by or results from his service-connected status post cholecystectomy?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus has progressed at an abnormally high rate due to or the result of his service-connected status post cholecystectomy?
A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

2. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed hypertension disorder.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from hypertension that manifested during, or as a result of, military service?

The examiner should specifically consider the notation in the Veteran's service treatment records from September 1977 indicating a blood pressure reading of 176/92.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from hypertension that was caused by or results from his service-connected status post cholecystectomy?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has progressed at an abnormally high rate due to or the result of his service-connected status post cholecystectomy?
d. Is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from hypertension that was caused by or results from his service-connected dermatitis including as a side-effect of any of the medications the Veteran has had to take for his dermatitis?

e. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has progressed at an abnormally high rate due to or the result of his service-connected dermatitis including due to or the result of medication he has had to take for his dermatitis?

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

3. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed heart condition.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from a heart condition that manifested during, or as a result of, military service? 

The examiner should specifically consider the notation in the Veteran's service treatment records in February 1973 indicating cardiac enlargement.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from a heart condition that was caused by or results from his service-connected status post cholecystectomy?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's heart condition has progressed at an abnormally high rate due to or the result of his service-connected status post cholecystectomy?

d. Is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from a heart condition that was caused by or results from his service-connected dermatitis including as a side-effect of any of the medications the Veteran has had to take for his dermatitis?

e. Is it at least as likely as not (50 percent or greater probability) that the Veteran's heart condition has progressed at an abnormally high rate due to or the result of his service-connected dermatitis including as due to or the result of the medication he has had to take for his service-connected dermatitis?

The examiner is asked to specifically opine as to the article submitted by the Veteran in May 2010 that suggests that people suffering from psoriasis are at an increased risk for cardiovascular disease.

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

4. The RO should then carefully review the examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO should return the case to the examiner for completion of the inquiry.

5. The RO should then readjudicate the claim on appeal in light of all the evidence of record.  If the issue remains denied, the RO should provide the Veteran and his representative a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




